In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Golar, J.), dated May 29, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment. The defendants failed to make a prima facie showing of entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Ayotte v Gervasio, 81 NY2d 1062; Alvarez v Prospect Hosp., 68 NY2d 320). There is a triable issue of fact as to whether the defendants may be liable under a theory of res ipsa loquitur (see, Mikel v Flatbush Gen. Hosp., 49 AD2d 581; Thompson v Pizza Hut, 262 AD2d 302). Florio, J. P., McGinity, Luciano and Schmidt, JJ., concur.